                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                            DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                   LITIGATION BUREAU
                                          Writer’s Direct Dial: (212) 416-8528

                                                              July 26, 2021

    BY ECF
    Honorable Gary R. Brown
    United States District Judge
    Eastern District of New York
    100 Federal Plaza
    Central Islip, New York 11722-9014

            Re:    Fischman v. Murphy, et al., 21-cv-3111 (GRB)(ARL)

    Dear Judge Brown:

           This Office represents Justice Jerome C. Murphy of the Supreme Court of the State of
    New York, Nassau County, in this action brought by pro se Plaintiff Nina Fischman (“Plaintiff”).
    We write to respond briefly to Plaintiff’s July 21, 2021 letter (ECF No. 15). To the extent that
    the Court’s Individual Practice (I) required the parties to meet and confer on her extension
    request, Plaintiff did not contact this Office.

            Even if this Court grants Plaintiff an extension of time to respond to the Order to Show
    Cause, dismissal remains appropriate for two reasons. First, Justice Murphy has recused himself
    from Maidenbaum v. Cardis Enter. Int’l, B.V., et al, Index No. 604610/2016 (“604610 Action”),
    as stated in his June 22, 2021 letter to the Court. ECF No. 7 at 1, 2. On that ground alone,
    Plaintiff could not obtain any prospective declaratory relief against Justice Murphy in the 606410
    Action because he is no longer the presiding judge. Second, the case cited by Plaintiff,
    MacPherson v. Town of Southampton, 664 F. Supp. 2d 203, 212 (E.D.N.Y. 2009), see ECF No.
    15 at 1, does not support her position. The Court ultimately dismissed the claims against the two
    justices of the Southampton Town Justice Court based on the Younger abstention, after
    acknowledging that the question of whether those plaintiffs had sufficiently alleged prospective
    declaratory relief was not going to be answered by the court. Id. at 212. Justice Murphy’s June
    22, 2021 presented multiple grounds for his dismissal from this action. (ECF No. 7).

            Thank you for your continued consideration in this matter.

                                                     Respectfully submitted,
                                                            s/ Elizabeth A. Figueira
                                                     Assistant Attorney General



                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
